Citation Nr: 1725038	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to January 1968 and from November 1968 to November 1971, including service in the Republic of Vietnam from January 1969 to January 1970. He died in October 2012 at the age of 72.  The appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by VA Regional Office (RO) in St. Paul, Minnesota which denied entitlement to service connection for the cause of the Veteran's death. The case was subsequently transferred to the RO in Seattle, Washington.  

FINDINGS OF FACT

1. The Veteran died in October 2012 at the age of 72.  The death certificate lists his immediate cause of death as pulmonary embolus.

2. Service connection was not in effect for any disability at the time of the Veteran's death.

3. The probative evidence of record does not demonstrate that it is at least as likely as not that the cause of the Veteran's death manifested during his period of active military service or is otherwise related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a cause of death claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such benefits based on a disability not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342   (2007).

Here, a November 2012 letter satisfies the duty to notify provisions with respect to the cause of death claim on appeal. The letter notified the Appellant that the Veteran was not service-connected for any disability during his lifetime, and explained the evidence and information required to substantiate a service connection cause of death claim based on a disability not yet service-connected. 

The duty to assist has also been satisfied in this case. The record includes the Veteran's service treatment records, medical treatment records, lay statements and evidence submitted by the Appellant. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In addition, a VA medical opinion was obtained in January 2015 and in April 2013 in connection with the Appellant's claim. The VA examiners reviewed the Veteran's relevant medical history and provided an opinion with adequate rationale based on, and with citation to, the records reviewed. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file. See Pelegrini, 18 Vet. App. at 112. Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Analysis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In addition, certain chronic diseases, including tuberculosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within a presumptive period following separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). The presumptive period for tuberculosis is three years. 38 C.F.R. § 3.307 (a)(3). Service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312. In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 .

To constitute the principal cause of death, a service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. To be a contributory cause of death, the service-connected disability must have contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death; rather, it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c). If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected." 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board finds the Veteran's service does satisfy the statutory or regulatory requirements which define active military service requirements necessary to establish basic eligibility for entitlement to service connection for cause of death. 38 U.S.C.A. § 107  (West 2014); 38 C.F.R. § 3.40(b) (2016). 

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam. Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service"). 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. If such exposure to chemical herbicides is established, certain diseases are presumed to be due to chemical herbicide exposure. Here, service personnel records confirm that the Veteran had active service in Vietnam during the Vietnam era. He is thereby presumed to have been exposed to herbicide agents.

At the time of his death, the Veteran had been diagnosed with Parkinson's disease, but was not service connected for any disability. He did not make a claim for service connection for any disability during his lifetime. The Board notes that Parkinson's disease can be presumptively service connected  because Parkinson's disease is one of the specifically listed disorders in 38 C.F.R § 3.309(e).  The Veteran's death certificate reflects that he died in October 2012 at the age of 72 and that his immediate cause of death was a pulmonary embolus. The death certificate does not list an antecedent cause, underlying cause, or other significant condition contributing to death.

The appellant essentially contends that the Veteran's Parkinson's disease led to his pulmonary embolus, which caused his death. She has submitted a case report showing an instance where pulmonary embolism was found in a patient with Parkinson's disease and an autopsy study of patients institutionalized for Parkinson's disease. The appellant also contends that the Veteran's difficulty with walking due to his Parkinson's disease led to the fatal pulmonary embolus. 

Medical evidence of record includes treatment records reflecting that the Veteran had a massive cardiopulmonary arrest and had remained comatose without response. The Veteran was also noted as having longstanding Parkinson's disease that was progressively disabling his ability to walk and caused frequent freezing and mild cognitive decline. The Veteran was being medically treated for Parkinson's with amantadine, Sinmet, Comtan, Protonix, MiraLax, and Seroquel. 

Also included in the record are two medical opinions addressing whether the Veteran's Parkinson's disease caused his pulmonary embolus. First, an April 2013 VA medical examiner opinion stated that it was less likely as not that the Veteran's Parkinson's disease contributed substantially or materially to his death. The examiner further opined that risk factors for pulmonary embolism include immobilization, surgery and/or central venous instrumentation within the last three months, stroke, paralysis, malignancy, chronic heart disease, autoimmune diseases, and a history of venous thromboembolism. The Veteran's records were negative for any of those risk factors. The examiner concluded that Parkinson's disease in and of itself is not known to cause a pulmonary embolism.

Another VA medical examiner opinion dated January 2015 stated that the weight of medical literature does not support that there is any nexus between disease in the basal ganglia, whether Parkinson's disease or other movement disorder, and the vascular system including the platelets. He further stated that the weight of medical literature does not support the notion that difficulty in walking due to Parkinson's disease is associated with any increased risk of development of venous thrombosis in the legs. Finally, the examiner found that a review of the medications taken at the time of pulmonary embolism does not show any medications with an appreciable risk for the development of a clotting disorder. The examiner concluded that Parkinson's disease was not a contributory cause of death either substantially or materially.

The Board finds the April 2013 and January 2015 medical examiners' opinions are both well-reasoned and thorough, having considered the entire record, including service treatment records as well as the Veteran's medical history, and provide specific medical evidence for the opinions rendered. Both medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Although the Veteran is presumed to have been exposed to herbicide agents, such as Agent Orange, and Parkinson's disease is presumptively considered related to such exposure, the expert medical evidence weighs against a finding of a nexus between the Veteran's diagnosed Parkinson's disease and the pulmonary embolus that caused his death. The Board has taken into consideration the contentions of a nexus made by the appellant.  However, the etiology of pulmonary embolism is a complex medical issue requiring training and expertise the appellant has not been shown to possess. While the appellant consistently reported her contentions and submitted relevant medical articles in support, there are no medical opinions in support of her contentions. See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).

While the Board is cognizant of the late Veteran's honorable service and is sympathetic to the appellant's belief in the existence of a relationship between the cause of the Veteran's death and his military service, it is not probative of a nexus to service if the weight of the objective medical evidence does not support such a determination. See Voerth v. West, 13 Vet. App. 117, 119 (1999). Also, the governing regulations do not provide for the assignment of VA compensation based on equity. While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board has decided this case based on its application of the law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992).

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the cause of the Veteran's death. The Veteran's death due to pulmonary embolus has not been shown to be at least as likely as not related to his military service or related to a condition that may be presumptively service-connected. As the evidence in this case is not in equipoise, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


